Citation Nr: 1508090	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-09 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 40 percent for hepatitis C with cirrhosis of the liver.

3.  Entitlement to a rating higher than 10 percent for vitiligo.

4.  Entitlement to a rating higher than 20 percent for a shell fragment wound of the right buttock, muscle group XVII, with retained foreign body.

5.  Entitlement to a rating higher than 10 percent for the residual scar of the shell fragment wound of the right buttock.

6.  Entitlement to service connection for a thyroid condition, including due to herbicide exposure.

7.  Entitlement to service connection for a respiratory condition, claimed as asthma, including due to herbicide exposure.

8.  Entitlement to service connection for erectile dysfunction, including as secondary to the PTSD.

9.  Entitlement to service connection for a back condition, including secondary to the shell fragment wound of the right buttock, muscle group XVII, with retained foreign body.

10.  Entitlement to service connection for a leg condition, including secondary to the shell fragment wound of the right buttock, muscle group XVII, with retained foreign body.


REPRESENTATION

Appellant represented by:	Robert Rolnick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective January 31, 2007.  Later, in April 2008, the RO increased the initial rating for the Veteran's PTSD to 50 percent as of the same retroactive effective date of January 31, 2007.

In December 2007, the RO additionally increased the rating for the Veteran's vitiligo to 10 percent effective October 2, 2007, but instead confirmed and continued the 10 percent rating for a shell fragment wound (SFW) of his right buttock.  Later, in November 2009, however, the RO also increased the rating for the SFW of his right buttock to 20 percent effective October 2, 2007.

The Veteran since has continued to appeal for even higher ratings for his PTSD and SFW disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the greatest possible rating for a disability unless he specifically indicates otherwise).

In addition, in August 2008, the RO denied service connection for erectile dysfunction (ED), a thyroid condition, and asthma.  In August 2010, the RO denied service connection for back and leg disabilities.  In September 2011, the RO granted service connection for hepatitis C and assigned an initial 40 percent rating effective December 14, 2009.  In December 2011, the RO granted service connection for liver cirrhosis as part of the hepatitis C disability.

In support of his claims, the Veteran had a hearing at the RO in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, commonly referred to as a Travel Board hearing.  A copy of the hearing transcript is of record.

A portion of the Veteran's records are being maintained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this appellant's claims should take into consideration the existence of these electronic records.

The claims of entitlement to service connection for ED, a back disability, and a leg disability require further development before being decided on appeal, so the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by intermittent depressed mood, nightmares and flashbacks, irritability - albeit without periods of violence, constricted affect, obsessional rituals that generally do not interfere with routine activities, and Global Assessment of Functioning (GAF) scores between 51 and 60.

2.  Prior to May 8, 2012, his hepatitis C with cirrhosis of the liver was not manifested by substantial weight loss or incapacitating episodes; from that date onwards, however, substantial weight loss has been shown.

3.  He has the maximum schedular rating of 10 percent for vitiligo.

4.  The SFW of his right buttock affects Muscle Group XVII and is manifested by cardinal signs and symptoms and objective findings consistent with moderate muscle injury.

5.  The residual SFW scar is painful, with evidence of underlying soft tissue damage, but is not unstable and does not affect an area greater than 12 sq. cm.

6.  Hypothyroidism is not shown to be associated with herbicide exposure and is not otherwise shown to be etiologically related to his service.

7.  His diagnosed respiratory disorders are not shown to be associated with herbicide exposure, either, and are not otherwise shown to be etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating higher than 40 percent for the hepatitis C with cirrhosis of the liver were not met prior to May 8, 2012, but the criteria for a higher 60 percent rating were met from that date onwards.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2014).

3.  The criteria are not met for a rating higher than 10 percent for the vitiligo.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7823 (2014).

4.  The criteria are not met for a rating higher than 20 percent for the SFW of the right buttock, muscle group XVII, with retained foreign body.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5813 (2014).

5.  The criteria are not met for a rating higher than 10 percent for the residual scar of the SFW of the right buttock.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2008).

6.  The criteria are not met for entitlement to service connection for a thyroid condition. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria are not met for entitlement to service connection for a respiratory condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided this required notice and information in letters dated in October 2007 and July 2008, prior to the initial adjudication of his claims in the December 2007 and August 2008 rating decisions, respectively, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claims regarding his PTSD and hepatitis C, the Veteran is challenging the initial evaluations assigned following the granting of service connection for these disabilities.  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not 

have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, VA need only provide a statement of the case (SOC) in response to the notice of disagreement (NOD) concerning the downstream issue (i.e., initial rating and/or effective date), and this occurred as required in this instance.  The SOC (and supplemental SOCs (SSOCs)) cited the applicable statutes and regulations governing the evaluations of these disabilities and discussed the reasons or bases for not assigning higher initial ratings or even greater ratings once the initial ratings were increased.

The Veteran has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.

For his PTSD, hepatitis C, vitiligo, SFW, and residual scar claims, the Veteran also was provided VA compensation examinations that, collectively, contain a description of the history of these disabilities at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating these service-connected disabilities in relation to the applicable rating criteria.  The reports of these several VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate these service-connected disabilities.  Thus, additional examination of these disabilities is not needed, especially since there is no evidence or assertion there has been any material change in the severity of these disabilities since the most recent examinations.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).

Conversely, no medical examination or opinion has been obtained in response to the Veteran's claims for service connection for a respiratory condition and thyroid condition.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  However, the evidence in this case, which does not reflect an event, injury or disease in service, or a relationship to service including secondarily by way a service-connected disability, in turn warrants concluding that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran is represented in this appeal by a private attorney, and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of that generated during the appeal period.  But even in assessing the present level of disability, this may require compensating the Veteran at different rating levels (i.e., "staging" the rating) for times when the disability has been more severe than at others, irrespective of whether it is an initial versus established rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

A.  PTSD

The Veteran's service-connected PTSD has been rated as 50-percent disabling by the RO under the provisions of 38 C.F.R. § 4.130, DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).


A 50 percent rating is warranted if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract "thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A higher 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

These criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

An even higher, and maximum possible, 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

This list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Turning to the evidence in this case, the Veteran underwent a VA examination in March 2007.  He reported a past history of recurring nightmares, panic attacks, and angry outbursts.  He stated that he had been fired from past jobs, but that he had worked as an equipment operator for the past 15 years.  He felt "on edge" and hypervigilant all the time.  On examination, he was guarded and tense, but relaxed as the interview progressed.  His appearance and hygiene were appropriate.  His mood was depressed.  The examiner noted that depression was near continuous, but did not affect independent function.  The Veteran's obsessional rituals included checking locks and doors, which interfered with his sleep.  He had mild memory problems, but no impaired judgment.  His thought process was goal directed.  He denied any suicidal or homicidal ideation.

VA records also dated March 2007 show the Veteran's biggest concern was continued dreams of fighting in Vietnam.  Otherwise, his mood was mellow and stable.  On examination, he was appropriately groomed, and had normal speech and motor activity.  His mood was euthymic, and his affect was stable and appropriate.  His thoughts were coherent, and he denied any delusions, hallucinations, or suicidal or homicidal ideation.  Additional records from May 2007 reflect similar findings, though the Veteran's mood was slightly depressed.

In July 2007, the Veteran reported feeling calmer, less depressed, and less irritable.  He stated that he could walk away from situations that triggered him.  He still had problems with flashbacks and nightmares.  On examination, he was appropriately groomed, and had normal speech and motor activity.  His mood was depressed, but better, and his affect was stable and appropriate.  His thoughts were coherent, and he denied any delusions, hallucinations, or suicidal or homicidal ideation.  Similar findings were recorded in September 2007, and the Veteran reported that he was "feeling good."

A VA examination was conducted in December 2007.  The Veteran reported difficulties with his temper, sleeping pattern, social withdrawal, and paranoia.  On examination, he was hostile at first, but calmed as the interview progressed.  He showed some neglect in hygiene and appearance.  His mood was depressed.  The examiner noted that depression is near continuous, but did not affect independent function.  However, it did cause unprovoked irritability.  The Veteran had normal speech and concentration.  His obsessional rituals include checking doors and locks, but this did not interfere with routine activities.  Judgment was not impaired, and the Veteran had normal thought processes.  He reported passive thoughts of death, but denied any suicidal or homicidal ideation.  He denied having delusions, but reported hearing nonspecific voices.  He also had problems with retaining highly learned material or forgetting a task.  The examiner stated that the Veteran had occasional interference with activities of daily living due to a low frustration tolerance, and difficulty establishing and maintaining effective work/social relationships.  He had no difficulty understanding commands, and was not a threat to himself or others.

VA records dated January 2008 show the Veteran reported feeling "good and okay."  His sleep was still interrupted by nightmares.  On examination, he had normal speech and motor activity.  He was appropriately groomed.  His mood was euthymic and his affect was stable and appropriate.  He denied any psychotic symptoms or suicidal or homicidal ideation.  Similar findings were recorded in May 2008, though the Veteran's affect included some angry tones.  In October 2008, he again reported stable and mellow moods, and denied any significant bouts of depression.  His affect was again stable and appropriate.


VA records dated January 2009 include statements from the Veteran that he "loved life" and was "happy that I'm still here."  He reported his mood as good and mellow.  He was occasionally temperamental, but not out of control or physically aggressive.  On examination, the Veteran was appropriately groomed.  He had normal speech and motor activity.  His affect stable and appropriate, and his mood was euthymic.  Thoughts were coherent and goal-directed.  He denied any hallucinations, delusions, or suicidal or homicidal ideation.

Another VA examination was conducted in April 2009.  The Veteran again complained of nightmares and intrusive memories.  He also endorsed avoidance and hyperarousal.  He reportedly kept loaded weapons near him at night.  He did state that he enjoyed sports and hunting.  He reported feeling irritable, but not impulsive or explosive.  He denied psychotic symptoms.  On examination, he was appropriately dressed and groomed.  The examiner noted that the Veteran was lacking in trust at the beginning but became more cooperative as the interview unfolded.  His speech and motor activity unremarkable.  His mood was slightly anxious, and his affect was constricted but appropriate.  Thought processes were logical and coherent.  There were no psychotic symptoms, or suicidal or homicidal ideation.  The Veteran's attention, concentration and memory were intact.

VA records dated March 2010 show the Veteran continued to struggle with flashbacks and nightmares.  He stated that he is emotional and angry when awakened from nightmares, but is able to quickly process it and move on.  On examination, the Veteran had a tense but stable affect.  His mood was euthymic, and his speech and motor activity were normal.  Additional records dated July 2010 noted similar findings, with a stable and appropriate affect.  In December 2010, the Veteran's affect was again tense.  However, he reported going on a hunting trip, and he enjoyed "being out there and relaxing."  

Similar findings were again recorded in April 2011.  The Veteran reported that his mood was good and mellow much of the time, but with some frustration over the delay and bureaucracy associated with his claims.  He also reported sleeping with weapons kept in strategic locations around his house.  In July 2011, the Veteran reported that he was recently promoted at work.  His affected was noted to be jovial.  In March 2012, the Veteran reported waking up due to nightmares or hearing the slightest noise.  However, his mood was good and stable.  On examination, he was well-groomed, with normal speech and psychomotor activity.  His mood was euthymic, and his affect was stable and animated.  He denied any delusions or hallucinations.  There was no suicidal or homicidal ideation present.

Private records dated February 2014 show the Veteran complained of insomnia and anxiety at night.  At his April 2014 hearing, the Veteran reported being irritable, but denied any periods of violence.  

In view of this aforementioned evidence, the Board finds that the Veteran's PTSD is characterized in the main by the following signs or symptoms during the period at issue in this appeal: intermittent depressed mood, nightmares and flashbacks, irritability without periods of violence, constricted affect, and obsessional rituals.  These symptoms are similar to many of those contemplated by the currently-assigned 50 percent rating or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect and  disturbances of motivation and mood among the types of symptoms commonly associated with a 50 percent rating, so the existing rating.  38 C.F.R. § 4.130.  Moreover, the General Rating Formula lists, inter alia, depressed mood and chronic sleep impairment among the types of symptoms associated with even a lesser 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his condition rises to the 70-percent level in severity.  Indeed, the 30-percent, 50-percent, and 70-percent criteria each contemplate some form or degree of mood impairment.  The Board therefore, instead, must look to the frequency, severity, and duration of the impairment to determine the appropriate rating, not just the mere fact that the Veteran admittedly has it.  Id.  And, here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best the 50 percent criteria that contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  He is adequately compensated for this impairment.

The same holds true for the Veteran's constricted or tense affect, as reflected in the April 2009 VA examination report and April 2011 VA records.  His 50 percent rating already compensates him for "flattened affect."  The level of his affect was described at one time as possessing angry tones, while on several other occasions he exhibited a "stable and appropriate" affect.  See October 2008, July 2010, March 2012 VA records.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that his level of constricted affect is closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

The record on appeal does show the Veteran's condition was manifested by obsessional rituals interfering with sleep during the March 2007 VA examination, as well as neglected hygiene during the December 2007 VA examination.  These are among the listed criteria under the 70 percent and 100 percent ratings, respectively.  However, they were not manifested to the extent required for a rating at these higher levels.  The December 2007 VA examination noted that the Veteran's obsessional rituals did not interfere with routine activities, and numerous records generated since that examination reflect adequate hygiene and grooming.  Given the frequency, nature, and duration of these symptoms, on the whole they do not demonstrate that the Veteran's PTSD is more closely approximated by the types of symptoms contemplated by a higher 70 percent rating, and they do not otherwise result in an overall level of social or occupational impairment consistent with such a higher rating.


In assessing the evidence of record, it is important to note that the GAF scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  All of the Veteran's recorded GAF scores from the period on appeal are squarely within this range.  See March 2007 VA examination; December 2007 VA examination; May 2008 VA records; October 2008 VA records; April 2009 VA examination; March 2010 VA records; July 2010 VA records; April 2011 VA records; July 2011 VA records.

These scores are consistent with the frequency, duration, and severity of the symptoms attributed to PTSD by the Board, as discussed above.  "Moderate" symptoms or functional impairment is also consistent with the assigned 50 percent rating.  Therefore, a rating higher than 50 percent for PTSD is not warranted.

B.  Hepatitis C with Cirrhosis of the Liver

The Veteran is currently assigned a 40 percent rating under DC 7354 for his hepatitis C with cirrhosis of the liver, effective from December 14, 2009.  A 40 percent rating is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354.


A 60 percent rating is provided where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) is rated 100 percent disabling.  Id.

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  See also 38 C.F.R. § 4.14.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Initially, the Board notes that there are no indications of incapacitating episodes in either the Veteran's treatment records or his VA examination reports during the appeal period.  Therefore, a rating cannot be assigned based upon that criterion.

Aside from incapacitating episodes, the difference between the current 40 percent rating and the next higher 60 percent rating is whether there is minor versus substantial weight loss.  The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for 3 months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for 3 months or longer.  "Baseline" weight means the average weight for the two-year period preceding the onset of the disease.  38 C.F.R. § 4.112.

The record does not specifically indicate when the Veteran's hepatitis C had its onset.  However, the earliest documentation of hepatitis or cirrhosis treatment is in private treatment records dated February 5, 2004, which show the Veteran weighed 212 pounds when he was treated for ascites associated with cirrhosis.  Three weeks later, by February 26, 2004, the Veteran's weight had decreased to 183 pounds.  The Board will therefore infer that the Veteran's baseline weight prior to the onset of symptomatology is 212 pounds.  In order to demonstrate "substantial weight loss," the Veteran's weight must decrease by more than 20 percent to 169 pounds, and this weight loss must be sustained for at least 3 months.

In February 2010, the Veteran's weight was 168 pounds.  However, during an April 2010 VA examination, his weight had increased to 174 pounds.  Similarly, his weight in August 2011 was 166 pounds, but had increased to 171 pounds by November 2011.  It is not until May 2012 that substantial weight loss is shown for a sustained period.  As of May 8, 2012, the Veteran weighed 164 pounds.  Subsequent treatment records continue to reflect a weight of less than 169 pounds through September 2013.  Although records dated February 2014 show an increase to 173 pounds, it is not evident that this indicates a sustained improvement versus a temporary fluctuation.  The Board notes that the Veteran's weight has varied a great deal, ranging from 212 pounds in February 2004 and 197 pounds in November 2007 to as low as 153 pounds in November 2012.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that substantial weight loss has been demonstrated as of May 8, 2012, and a 60 percent rating is warranted only as of that date.

A higher 100 percent initial rating is not appropriate, however, as the Veteran's condition is not manifested by near-constant debilitating symptoms.  The Veteran denied any nausea, vomiting, or fatigue in May 2009 and July 2009.  During VA examinations in July 2010 and November 2011, he again denied nausea and vomiting.  He also reported only occasional right upper quadrant abdominal pain in July 2010.  In November 2011, he stated that such pain only occurred twice per week and lasted only a few seconds.  Therefore, near-constant debilitating symptoms have not been demonstrated.

Because the Veteran is also service-connected for cirrhosis, the Board has considered a rating under DC 7312, which governs cirrhosis of the liver.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  38 C.F.R. § 4.114, DC 7312.

However, as noted above, the same signs and symptoms cannot be used as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae, such as cirrhosis.  As a result, the Veteran's weight loss, abdominal pain, and malaise cannot be considered in assigning a separate rating.  There is also no diagnosis of portal hypertension or splenomegaly.  Therefore, a separate rating for cirrhosis is not appropriate.

Finally, the Veteran has been awarded a 40 percent rating prior to May 8, 2012, and a 60 percent rating from that date, under DC 7354 for hepatitis.  The Board has considered whether higher 50 percent and 70 percent ratings, respectively, are warranted under DC 7312.  While the Veteran has a prior history of portal gastropathy and ascites, neither has been present during the appeal period.  There has also been no finding of hepatic encephalopathy during the appeal period.  Therefore, these higher ratings under DC 7312 are not warranted.


C.  Vitiligo

The Veteran's service-connected vitiligo is rated under Diagnostic Code 7899-7823.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Notwithstanding the use of this rating by analogy, vitiligo is specifically contemplated by the Rating Schedule under 38 C.F.R. § 4.118, DC 7823, which provides a 0 percent rating when vitiligo affects no exposed areas, and a 10 percent rating when it affects exposed areas.  The currently-assigned 10 percent rating is the maximum schedular rating available.

Because the Veteran has the maximum rating possible under DC 7823, the Board has considered whether another applicable rating code is more appropriate or favorable in evaluating the service-connected vitiligo.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evidence does not show that his vitiligo results in any additional symptomatology that would warrant a rating under a different code.  Rather, the record shows that he has a separate skin condition, eczema, which is not associated with the vitiligo.  See April 2009 VA examination (noting excoriated/irritated areas of eczema not related to vitiligo); September 2008 VA records (showing separate diagnoses of vitiligo and eczema).  Therefore, a rating under a different DC would be inappropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

For these reasons and bases, a higher schedular rating for the vitiligo is unwarranted.

D.  SFW of the Right Buttock

The Veteran's right buttock SFW is currently assigned a 20 percent rating under DC 5317.

Muscle injuries are evaluated under DCs set forth in 38 C.F.R. § 4.73.  The Veteran's injury implicates Muscle Group XVII, composed of pelvic girdle group 2; (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.   These muscles control extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  Id.

Under DC 5317, a 20 percent rating is assigned for moderate muscle damage; a 40 percent rating is assigned for moderately severe muscle damage; and a 50 percent rating is assigned for severe muscle damage.  Id.

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are classified as slight, moderate, moderately severe, or severe, depending on the type of injury sustained, the history and complaints, and objective clinical findings.  For the purposes of evaluating muscle injury, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014).

A "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability under this diagnostic code is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

With respect to the history of the Veteran's muscle injury, service treatment records do not document the incurrence or treatment of this SFW.  It has been previously noted that no such records exist.  See August 1983 Board Decision.  Of note, the Veteran's separation examination lists no significant abnormalities.  The Veteran reported a history of undergoing surgery and being hospitalized for over 30 days following the injury in service.  See November 2007 VA examination; April 2009 VA examination.

With respect to current symptoms and findings, the Veteran reported in July 2007 that he was unable to sit.  In November 2007, he reported pain at the site of the wound.

The Veteran underwent a VA examination in November 2007.  He reported loss of strength, easy fatigability, pain, and an inability to control movement.  On examination, the examiner noted that the condition involved Muscle Group XVII, but that no muscle wound present.  There was no loss of deep fascia or muscle substance, and no impairment of tone.  There were no signs of lowered endurance or impaired coordination.  Strength was 5/5, and the examiner noted that the muscle injury did not affect function of controlled body part.  There was also no tendon, bone, joint or nerve damage.

An additional VA examination was performed in April 2009.  The Veteran reported symptoms of pain, weakness, and increased fatigability.  On examination, the examiner noted that the injury implicated the gluteus maximus muscle.  Strength was 4/5.  There was a palpable muscle void directly beneath the Veteran's scar, though the area was not recessed.  An additional VA examination in April 2010 noted no muscle deficit or nerve damage associated with the right buttock SFW.

VA records dated July 2010 show the Veteran reported significant pain with sitting or with activity.  He treated his condition with a TENS unit, heating pads, and medication.  In September 2010, and again in February 2014, he again reported increased pain at the site of the SFW, including when sitting.

Based on the evidence, a higher rating for the right buttock SFW is not warranted.  First, with respect to the cardinal signs and symptoms associated with muscle disabilities, the Veteran reported pain, weakness, fatigability, and an inability to control movement.  However, the currently assigned 20 percent rating contemplates one or more of these cardinal signs or symptoms.  The higher 40 percent rating contemplates consistent complaint of these symptoms, along with evidence of an inability to keep up with work requirements, if present.  In this case, outside of his VA examinations (i.e., during outpatient treatment), the Veteran only complained of pain, with no additional cardinal signs or symptoms reported.  Moreover, there is no indication of an inability to keep up with work requirements.  As noted earlier, the Veteran was, in fact, promoted in July 2011.

Second, with respect to objective findings, some muscle void was noted during the April 2009 VA examination.  This, too, is part of a moderate muscle disability, which contemplates some loss of deep fascia or muscle substance.  The evidence does not show the loss of deep fascia, muscle substance, or normal firm resistance of muscle contemplated by the moderately severe level of disability.  This is particularly true in light of the November 2007 VA examination, which noted no loss of deep fascia or muscle substance, and the April 2010 VA examination, which noted no muscle deficit.  In addition, the Veteran's scar, discussed in greater detail below, is small and linear, also consistent with a moderate muscle disability.

Finally, while the Veteran reported being hospitalized in service following his injury, there are no service treatment records documenting the specific details of the damage associated with this SFW.  However, even if the Board acknowledges that the type of injury and relevant in-service findings are consistent with a moderately severe injury, a higher rating would not be warranted.  As discussed above, the cardinal signs and symptoms, as well as the objective findings, are indicative of only a moderate injury, and the prior history of the condition, alone, is not sufficient to otherwise characterize the current severity of the condition as moderately severe.

For these reasons, a higher 40 percent rating is not warranted.

E.  SFW Residual Scar

The Veteran's residual SFW scar is currently rated at 10 percent under DC 7804.

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which took effect on October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his/her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 11 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim in October 2007, prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

During a November 2007 VA examination, the Veteran's scar measured 7 cm. by 1 cm.  There was no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, or abnormal texture present.  An additional VA examination in April 2009 noted the scar to be 8 cm. by 1.5 cm.  There was tenderness to palpation, and underlying soft tissue damage.  There was no breakdown of the scar and no associated limitation of motion.  An April 2010 VA examination noted burning and tingling associated with the scar.

Another VA examination was conducted in July 2010.  The scar measured 8 cm. by .5 cm., and was superficial.  The examiner stated that there was no pain, no skin breakdown, and no underlying tissue damage.  There was no inflammation, edema, or keloid present.  There was no associated limitation of motion or function.

To the extent that the Veteran's scar is manifested by pain, such pain is contemplated by the currently assigned 10 percent rating under DC 7804.  The April 2009 VA examination further noted underlying soft tissue damage, indicative of a deep scar.  However, a 10 percent rating for a deep scar is only warranted if the affected area or areas exceed 6 square inches (39 sq. cm).  The Veteran's scar, at its largest, measured 8 cm. by 1.5 cm., or 12 sq. cm., less than one-third the necessary area for a compensable deep scar.  Therefore, a separate rating under DC 7801 is not warranted.

Because the scar does not cover an area of 929 sq. cm., is not unstable, and does not cause any limitation of motion or function, ratings under DCs 7802, 7803, and 7805 are not warranted.

F.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.


According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for these service-connected disabilities at issue are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's PTSD, hepatitis C with cirrhosis of the liver, vitiligo, right buttock SFW, and residual scar with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate the skin discoloration associated with the vitiligo; the malaise, weight loss, abdominal pain, and fatigue associated with hepatitis C and cirrhosis; the pain and weakness associated with the right buttock SFW; and the pain and underlying soft tissue damage of the residual scar.

With respect to the PTSD, the Veteran's symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria or contemplated.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

There is no indication that these service-connected conditions on appeal result in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's conditions do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for any of these conditions during the appeal period.  As to employment, the records show he has worked for a number of years, and was even promoted in July 2011, with no indication of any interference with employment above and beyond that which is already contemplated in the assigned schedular ratings for these disabilities.  38 C.F.R. §§ 4.1, 4.15.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the benefit of the doubt in accordance with the holding in Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection

The Veteran contends that he has a respiratory disorder and thyroid disorder due to his service, including herbicide exposure in service.  The record reflects respiratory diagnoses of asthma, chronic obstructive pulmonary disease (COPD), and bronchitis.  The Veteran also has been diagnosed with hypothyroidism.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Notably, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran has documented service in Vietnam during the applicable period, i.e., Vietnam era, and therefore it is presumed he was exposed to Agent Orange.

If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Unfortunately, neither the Veteran's claimed respiratory disorder (variously diagnosed as asthma, COPD, and bronchitis), nor his diagnosed hypothyroidism, are among the listed conditions presumptively associated with Agent Orange exposure.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders; endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In light of this, the Veteran's claimed respiratory and thyroid conditions are not presumed to be due to herbicide exposure.  The unavailability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from alternatively establishing his entitlement to service connection, instead, with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Indeed, in McCartt the Court clarified that the holding in Combee, which in actuality instead concerned exposure to radiation, nonetheless was equally applicable in cases involving alleged exposure to Agent Orange.

However, there is no competent and credible evidence in this case linking either the Veteran's respiratory or thyroid conditions to herbicide exposure during his service, even accepting (presuming) that it occurred.  While the Board has considered his lay statements in this regard, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a probative opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a link between a diagnosed condition and herbicide exposure falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, the Board has considered whether service connection is warranted on a direct-incurrence basis.  However, the Veteran's STRs do not mention any complaints, treatment, or diagnoses of a respiratory or thyroid condition in service, and his October 1971 separation examination noted no relevant abnormalities.  He additionally has not asserted that these conditions had their onset at any time during his time in service.  Therefore, direct service connection is not warranted.

For these reasons and bases, service connection has not been established for these claimed respiratory and thyroid conditions, either on direct or presumptive grounds.


ORDER

An initial rating higher than 50 percent for the PTSD is denied.

An initial rating higher than 40 percent for the hepatitis C with cirrhosis of the liver is denied prior to May 8, 2012, but a higher 60 percent rating is granted from that date onwards, subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 10 percent for the vitiligo is denied.

A rating higher than 20 percent for the SFW of the right buttock, muscle group XVII, with retained foreign body, is denied.

A rating higher than 10 percent for the residual scar of the SFW of the right buttock is denied.

Service connection for a thyroid condition is denied.

Service connection for a respiratory condition is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining claims that also are on appeal.

The Veteran contends that he has ED secondary to the medications used to treat his service-connected PTSD.  He also argues that he has a right leg and low back condition secondary to the SFW of his right buttock.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b) (2014).

The Veteran was afforded VA examinations to assess the etiology of these claimed conditions.  An April 2009 VA examiner concluded that the Veteran's ED was less likely than not due to his PTSD medications.  Similarly, an April 2010 VA examiner found that the Veteran's SFW of the right buttock had no bearing on the degenerative arthritis of his spine or other body part.

None of these aforementioned opinions, however, specifically address whether these claimed conditions alternatively are being aggravated by a service-connected disability.  Two opinions are required in secondary service connection claims (concerning both causation and potential aggravation), and an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation, only instead the question of causation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011).  Therefore, additional opinions must be obtained.

In addition, VA records show the Veteran has a right leg length discrepancy of .25 inches, which was not discussed in the April 2010 VA examiner's opinion, and should be addressed in the supplemental opinion obtained on remand.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  If still available, return the claims file to the examiner that provided the April 2009 opinion concerning the Veteran's ED.  Otherwise, the claims file should be given to another similarly qualified medical professional for a supplemental opinion.

Based on a review of the claims file and the evidence therein, this examiner must provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's ED, even if not caused, is being aggravated by his service-connected PTSD, including especially by the medications used to treat the PTSD.

The term "aggravated" in the above context means a permanent worsening of the ED, and not temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of ED.

It is most essential the examiner provide explanatory rationale for this assessment, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

2.  Also, if still available, return the claims file to the examiner that provided the April 2010 opinion concerning the Veteran's back and right leg conditions.  Otherwise, the claims file should be given to another similarly qualified medical professional for a supplemental opinion.

Based on a review of the claims file and the evidence therein, this examiner must provide an opinion as to the following: 

a) Whether it is as likely as not (50 percent or greater probability) that the degenerative arthritis of the Veteran's spine, even if not caused, is being aggravated by his service-connected SFW of his right buttock.

b) Whether it is as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis, even if not caused, is being aggravated by his service-connected SFW of his right buttock.

c) Whether it is as likely as not (50 percent or greater probability) that the Veteran's right leg length discrepancy was caused by or attributable to his service-connected SFW of his right buttock.

d) Whether it is as likely as not (50 percent or greater probability) that the Veteran's right leg length discrepancy alternatively is being aggravated by his service-connected SFW of his right buttock.

The term "aggravated" in the above context means a permanent worsening of right knee arthritis and/or leg length discrepancy, and not temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of impairment.

It is most essential the examiner provide explanatory rationale for each assessment, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

3.  Then, after undertaking and completing any other development deemed necessary, readjudicate these remaining claims of entitlement to service connection for ED secondary to the PTSD and for service connection for the right leg and back conditions secondary to the SFW of the right buttock in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them opportunity to respond to it before returning the file to the Board for further consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


